Citation Nr: 1325864	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for mesothelioma.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's personnel records are incomplete and further development is necessary to determine whether the Veteran had asbestos exposure during service with the Marines from July 1977 to July 1981.  Once in-service asbestos exposure is confirmed, he should be afforded a VA examination to determine the etiology of his mesothelioma as there are two private opinions of record relating a possible association between in-service asbestos and mesothelioma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he provide the names of all ships that he was on during service with the Marines from July 1977 to July 1981, to include the name of the Navy Landing Ship Tank that he reported he served on in 1979 or 1980.  See August 2009 Form 9 Appeal, December 2009 claim.  Request that the Veteran provide a detailed description of the duties he preformed aboard the ships.  

2.  Request the Veteran's complete personnel file from the National Personnel Records Center and any other appropriate sources.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  If the Veteran's exposure to asbestos during service is corroborated, schedule him for a VA examination to determine the nature and etiology of his mesothelioma.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

The examiner is asked to address whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's mesothelioma is related to his asbestos exposure during service.  In rendering the opinion the examiner is asked to consider the following:

The Veteran's duties during service aboard vessels and his post-service employment from the mid 1980s to 2010 as a residential construction carpenter mostly doing remodeling work; and

The private medical opinions dated in June 2010 and July 2010, which show that mesothelioma can be related to asbestos exposure in service.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


